Exhibit 10.2

FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

and

STATE OF NORTH CAROLINA

COMMISSIONER OF BANKS

RALEIGH, NORTH CAROLINA

 

 

  )    In the Matter of   )    CONSENT ORDER   )    ALLIANCE BANK & TRUST
COMPANY   )    GASTONIA, NORTH CAROLINA   )    FDIC-11-570b   )   
(INSURED STATE NONMEMBER BANK)   )   

 

  )   

The Federal Deposit Insurance Corporation (“FDIC”) is the appropriate Federal
banking agency for Alliance Bank & Trust Company, Gastonia, North Carolina,
(“Bank”), under section 3(q) of the Federal Deposit Insurance Act (“Act”), 12
U.S.C. § 1813(q).

The Bank, by and through its duly elected and acting Board of Directors
(“Board”), has executed a STIPULATION AND CONSENT TO THE ISSUANCE OF A CONSENT
ORDER (“CONSENT AGREEMENT”), dated January 24, 2012, that is accepted by the
FDIC and the North Carolina Commissioner of Banks (the “Commissioner”). The
Commissioner may issue an order pursuant to the provisions of N.C. Gen. Stat. §
53-107.1 (2005).

With the CONSENT AGREEMENT, the Bank has consented, without admitting or denying
any charges of unsafe or unsound banking practices or violations of law or
regulation relating to weaknesses in capital, asset quality, management,
earnings, liquidity, sensitivity to market risk, and information technology, to
the issuance of this CONSENT ORDER (“ORDER”) by the FDIC.



--------------------------------------------------------------------------------

Having determined that the requirements for issuance of an order under section
8(b) of the Act, 12 U.S.C. § 1818(b) and section 53-107.1 of the North Carolina
General Statutes have been satisfied, the FDIC and the Commissioner hereby order
that:

BOARD OF DIRECTORS

1. (a) As of the effective date of this ORDER, the Board shall increase its
participation in the affairs of the Bank, assuming full responsibility for the
approval of sound policies and objectives and for the supervision of all of the
Bank’s activities, consistent with the role and expertise commonly expected for
directors of banks of comparable size. This participation shall include meetings
to be held no less frequently than monthly at which, at a minimum, the following
areas shall be reviewed and approved: reports of income and expenses; new,
overdue, renewal, insider, charged off, and recovered loans; investment
activity; adoption or modification of operating policies; individual committee
reports; audit reports; internal control reviews including management’s
responses; and compliance with this ORDER. Board meeting minutes shall document
these reviews and approvals, including the names of any dissenting directors.

(b) Within 30 days from the effective date of this ORDER, the Board shall
establish a Board committee (“Directors’ Committee”), consisting of at least 5
members, to oversee the Bank’s compliance with this ORDER. At least 3 of the
members of such committee shall be directors not employed in any capacity by the
Bank other than as a director. The Directors’ Committee shall formulate and
review monthly reports detailing the Bank’s actions with respect to compliance
with this ORDER. The Directors’ Committee shall present a report to the Board at
each regularly scheduled Board meeting, and such report shall detail the Bank’s
adherence to this ORDER. Such report shall be recorded in the appropriate Board
meeting minutes and shall be retained in the Bank’s records. Establishment of
this committee does not in any way diminish the responsibility of the entire
Board to ensure compliance with the provisions of this ORDER.

 

2



--------------------------------------------------------------------------------

(c) Within 60 days from the effective date of this ORDER, the Board shall
develop and adopt an educational program for periodic training for each member
of the Board. The educational program shall include, at a minimum:

(i) Specific training in the areas of lending, operations, and compliance with
laws, rules, and regulations applicable to banks of comparable size and
complexity chartered in the state of North Carolina; and

(ii) Specific training in the duties and responsibilities of the Board in
connection with the safe and sound operation of the Bank.

(d) Upon adoption of the educational program, it shall be acceptable to the
Regional Director of the FDIC’s Atlanta Regional Office (the “Regional
Director”) and the Commissioner (the Regional Director and Commissioner are
sometimes referred to as the “Supervisory Authorities”) at the initial review
and at subsequent examinations and/or visitations. The Board shall document the
training activities in the minutes of the next Board meeting following
completion of any such training. The Board’s actions as required by this
paragraph shall be satisfactory to the Supervisory Authorities as determined at
subsequent examinations or visitations.

MANAGEMENT

2. (a) Within 120 days from the effective date of this ORDER, the Bank shall
have and retain qualified management with the qualifications and experience
commensurate with assigned

 

3



--------------------------------------------------------------------------------

duties and responsibilities at the Bank. Each member of management shall be
provided appropriate written authority from the Board to implement the
provisions of this ORDER. At a minimum, management shall include the following:

(i) A chief executive officer with proven ability in managing a bank of
comparable size and in effectively implementing lending, investment and
operating policies in accordance with safe and sound banking practices;

(ii) A senior lending officer with a significant amount of appropriate lending,
collection, and loan supervision experience, and experience in upgrading a low
quality loan portfolio; and

(iii) A chief operating officer with a significant amount of appropriate
experience in managing the operations of a bank of similar size and complexity
in accordance with sound banking practices.

(b) The qualifications of management shall be assessed on its ability to:

(i) Comply with the requirements of this ORDER;

(ii) Operate the Bank in a safe and sound manner;

(iii) Comply with applicable laws and regulations; and

(iv) Restore all aspects of the Bank to a safe and sound condition, including,
but not limited to, asset quality, capital adequacy, earnings, management
effectiveness, risk management, liquidity and sensitivity to market risk.

 

4



--------------------------------------------------------------------------------

(c) During the life of this ORDER, the Bank shall notify the Supervisory
Authorities, in writing, of the resignation or termination of any of the Bank’s
directors or senior executive officers. Prior to the addition of any individual
to the Board or the employment of any individual as a senior executive officer,
the Bank shall comply with the requirements of section 32 of the Act, 12 U.S.C.
§ 1831i, 12 C.F.R. §§ 303.100-303.104, and any State of North Carolina
requirement for prior notification and approval. If the Regional Director issues
a notice of disapproval pursuant to 12 U.S.C. § 1831i, with respect to the
proposed individual, then such individual may not be added to the Board or
employed by the Bank.

(d) Within 30 days from the effective date of this ORDER, the Bank shall retain
a bank consultant who will develop a written analysis and assessment of the
Bank’s management needs (“Management Report”) for the purpose of providing
qualified management for the Bank.

(e) The Management Report shall be developed within 60 days from the effective
date of this ORDER and shall include, at a minimum:

(i) Identification of both the type and number of officer positions needed to
properly manage and supervise the affairs of the Bank;

(ii) Identification and establishment of such Bank committees as are needed to
provide guidance and oversight to active management;

(iii) Written evaluation of all senior executive officers to determine whether
such individuals possess the ability, experience and other qualifications
required to perform present and anticipated duties, including, but not limited
to, adherence to the Bank’s established policies and practices, restoration of
the Bank to a safe and sound condition, and maintenance of the Bank in a safe
and sound condition thereafter;

 

5



--------------------------------------------------------------------------------

(iv) Evaluation of all Bank officers’ compensation, including salaries, director
fees, and other benefits;

(v) A plan to recruit and hire any additional or replacement personnel with the
requisite ability, experience and other qualifications to fill those officer or
staff member positions consistent with the needs identified in the Management
Plan; and

(vi) An organizational chart.

(f) Within 30 days from the effective date of this ORDER, the Bank shall provide
the Supervisory Authorities with a copy of the proposed engagement letter or
third party contract for review before it is executed.

(g) The contract or engagement letter, at a minimum, shall include:

(i) A description of the work to be performed under the contract or engagement
letter, the fees for each significant element of the engagement, and the
aggregate fee;

(ii) The responsibilities of the firm or individual;

(iii) An identification of the professional standards covering the work to be
performed;

 

6



--------------------------------------------------------------------------------

(iv) Identification of the specific procedures to be used when carrying out the
work to be performed;

(v) The qualifications of the employee(s) who will perform the work;

(vi) The time frame for completion of the work;

(vii) Any restrictions on the use of the reported findings;

(viii) A provision for unrestricted examiner access to work papers; and

(ix) A certification that neither the firm, nor any individual involved in the
work to be performed, is affiliated in any manner with the Bank.

(h) Within 30 days from receipt of the Management Report, the Bank shall
formulate a written plan (“Management Plan”) that incorporates the findings of
the Management Report, a plan of action in response to each recommendation
contained in the Management Report, and a time frame for completing each action.
At a minimum, the Management Plan shall:

(i) Contain a recitation of the recommendations included in the Management
Report;

(ii) Incorporate a plan to provide necessary training and development for all
employees;

(iii) Establish procedures to periodically review and update the Management
Plan, as well as periodically review and assess the performance of each officer
and staff member; and

 

7



--------------------------------------------------------------------------------

(iv) Contain a current management succession plan.

(i) Such Management Plan and its implementation shall be satisfactory to the
Supervisory Authorities at the initial review and at subsequent examinations
and/or visitations.

CAPITAL

3. (a) During the life of this ORDER, the Bank shall maintain a Leverage Capital
Ratio of at least eight percent (8%) and a Total Risk-Based Capital Ratio of at
least eleven percent (11%) as those capital ratios are defined in 12 C.F.R. §
325.

(b) The level of Tier 1 Capital to be maintained pursuant to this paragraph
shall be in addition to a fully funded allowance for loan and lease losses
(“ALLL”), the adequacy of which shall be satisfactory to the Supervisory
Authorities as determined at subsequent examinations and/or visitations.

(c) If any such capital ratios are less than the percentages required by this
ORDER, as determined as of the date of any Consolidated Report of Condition and
Income or at an examination by the FDIC or the State of North Carolina, the Bank
shall, within 30 days from receipt of a written notice of the capital deficiency
from the Supervisory Authorities, present to the Supervisory Authorities a plan
to increase the Bank’s Tier 1 Capital or to take other measures to bring all the
capital ratios to the percentages required by this ORDER. After the Supervisory
Authorities respond to the plan, the Board shall implement the plan, including
any modifications and/or amendments requested by the Supervisory Authorities.

(d) Any increase in Tier 1 Capital necessary to meet the requirements of this
ORDER may be accomplished by the following:

(i) Sale of common stock;

 

8



--------------------------------------------------------------------------------

(ii) Sale of noncumulative perpetual preferred stock;

(iii) Direct contribution of cash by the Board, shareholders, and/or parent
holding company;

(iv) Any combination of the above means; or

(v) Any other means acceptable to the Supervisory Authorities.

(e) No increase in Tier 1 Capital that is necessary to meet the requirements of
this ORDER may be accomplished through a deduction from the Bank’s ALLL.

(f) If all or part of any necessary increase in Tier 1 Capital required by this
ORDER is accomplished by the sale of new securities, the Board shall take all
necessary steps to implement a plan for the sale of such additional securities,
including the voting of any shares owned or proxies held or controlled by them
in favor of the plan. Should the implementation of the plan involve a public
distribution of the Bank’s securities (including a distribution limited only to
the Bank’s existing shareholders), the Bank shall prepare offering materials
fully describing the securities being offered, including an accurate description
of the financial condition of the Bank and the circumstances giving rise to the
offering, and any other material disclosures necessary to comply with applicable
federal securities laws. Prior to the implementation of the plan and, in any
event, not less than 15 days prior to the dissemination of such materials, the
plan and any materials used in the sale of the securities shall be submitted to
the FDIC, Division of Risk Management Supervision, Accounting and Securities
Disclosure Section, 550 17th Street, N.W., Room MB-5073, Washington, D.C. 20429,
and to the North

 

9



--------------------------------------------------------------------------------

Carolina Office of the Commissioner of Banks, 4309 Mail Service Center, Raleigh,
North Carolina 27699, for review. Any changes requested to be made in the plan
or materials by the FDIC shall be made prior to the dissemination of the plan
and materials. If the increase in Tier 1 Capital is provided by the sale of
noncumulative perpetual preferred stock, then all terms and conditions of the
issue, including but not limited to those terms and conditions relative to
interest rate and convertibility factor, shall be presented to the Supervisory
Authorities for prior approval.

(g) In complying with the provisions of the Capital paragraph of this ORDER, the
Bank shall provide written notice of any planned or existing development, or
other changes that are materially different from the information reflected in
any offering materials used in connection with the sale of Bank securities, to
any subscriber and/or purchaser of the Bank’s securities. The written notice
required by this paragraph shall be furnished within 10 days from the date such
material development or change was planned or occurred, whichever is earlier,
and shall be furnished to every subscriber and/or purchaser of the Bank’s
securities who received or was tendered the information contained in the Bank’s
original offering materials.

CHARGE-OFF LOSS AND DOUBTFUL

4. (a) Within 10 days from the effective date of this ORDER, the Bank shall
eliminate from its books, by charge-off or collection, all assets or portions of
assets classified “Loss” and 50 percent of those assets or portions of assets
classified “Doubtful” in the Report of Examination dated July 18, 2011 (the
“Report”), that have not been previously collected or charged-off. If an asset
is classified “Doubtful”, the Bank may, in the alternative, charge-off the
amount that is considered uncollectible in accordance with the Bank’s written
analysis of loan or

 

10



--------------------------------------------------------------------------------

lease impairment. Such analysis shall be accomplished in accordance with
generally accepted accounting principles, the Federal Financial Institutions
Examination Council’s (“FFIEC”) Instructions for Preparation of Consolidated
Reports of Condition and Income (FFIEC 031 and 041), http://www.ffiec.gov/,
Interagency Statements of Policy on the ALLL, and other applicable regulatory
guidance that addresses the adequacy of the Bank’s ALLL. Elimination of any of
these assets through proceeds of other loans made by the Bank is not considered
collection for purposes of this paragraph.

(b) Additionally, while this ORDER remains in effect, the Bank shall, within 30
days from the receipt of any official Report of Examination of the Bank from the
FDIC or the State of North Carolina, eliminate from its books, by collection,
charge-off, or other proper entry, the remaining balance of any asset classified
“Loss” and 50 percent of those assets classified “Doubtful” unless otherwise
approved in writing by the Supervisory Authorities. If an asset is classified
“Doubtful”, the Bank may, in the alternative, charge-off the amount that is
considered uncollectible in accordance with the Bank’s written analysis of loan
or lease impairment.

CLASSIFIED ASSET REDUCTION

5. (a) Within 60 days from the effective date of this ORDER, the Bank shall
submit a written plan to the Supervisory Authorities to reduce the remaining
assets classified “Doubtful” and “Substandard” in the Report or any future
regulatory examination report. The plan shall address each asset so classified
with a balance of $250,000 or greater and provide the following:

(i) The name under which the asset is carried on the books of the Bank;

(ii) Type of asset;

 

11



--------------------------------------------------------------------------------

(iii) Actions to be taken in order to reduce the classified asset; and

(iv) Timeframes for accomplishing the proposed actions.

(b) The plan shall also include, at a minimum:

(i) A review of the financial position of each such borrower, including the
source of repayment, repayment ability, and alternate repayment sources; and

(ii) An evaluation of the available collateral for each such credit, including
possible actions to improve the Bank’s collateral position.

(c) In addition, the Bank’s plan shall contain a schedule detailing the
projected reduction of total classified assets on a quarterly basis. Further,
the plan shall require the submission of monthly progress reports to the Board
and mandate a review by the Board.

(d) The Bank shall present the plan to the Supervisory Authorities for review.
Within 30 days from the Supervisory Authorities’ response, the plan, including
any requested modifications or amendments, shall be adopted by the Board and the
approval shall be recorded in the Board minutes. The Bank shall then immediately
implement the plan.

(e) For purposes of the plan, the reduction of adversely classified assets as of
July 18, 2011 shall be detailed using quarterly targets expressed as a
percentage of the Bank’s Tier 1 Capital plus the Bank’s ALLL and may be
accomplished by:

(i) Charge-off;

(ii) Collection;

 

12



--------------------------------------------------------------------------------

(iii) Sufficient improvement in the quality of adversely classified assets so as
to warrant removing any adverse classification, as determined by the FDIC or the
State of North Carolina; and/or

(iv) Increase in the Bank’s Tier 1 Capital.

SPECIAL MENTION

6. Within 60 days from the effective date of this ORDER, for the Home Equity
Lines of Credit (“HELOC”) portfolio listed for “Special Mention” in the Report,
the Bank shall:

(a) Perform a comprehensive assessment of the risk posed by the portfolio.

(b) Develop and implement a plan to reduce the risk in the portfolio that is
satisfactory to the Supervisory Authorities.

(c) Provide quarterly updates on progress meeting the HELOC risk reduction plan
to the Board and the Supervisory Authorities.

NO ADDITIONAL CREDIT

7. (a) Beginning with the effective date of this ORDER, the Bank shall not
extend, directly or indirectly, any additional credit to, or for the benefit of,
any borrower who has a loan or other extension of credit from the Bank that has
been charged off or classified, in whole or in part, “Loss” or “Doubtful” and is
uncollected. The requirements of this paragraph shall not prohibit the Bank from
renewing credit already extended to a borrower after full collection, in cash,
of interest due from the borrower.

 

13



--------------------------------------------------------------------------------

(b) Additionally, during the life of this ORDER, the Bank shall not extend,
directly or indirectly, any additional credit to, or for the benefit of, any
borrower who has a loan or other extension of credit from the Bank that has been
classified, in whole or part, “Substandard.”

(c) The preceding limitations on additional credit shall not apply if the Bank’s
failure to extend further credit to a particular borrower would be detrimental
to the best interests of the Bank. Prior to the extension of any additional
credit pursuant to this paragraph, either in the form of an extension or further
advance of funds, such additional credit shall be approved by a majority of the
Board or a designated committee thereof, who shall certify in writing that:

(i) The failure of the Bank to extend such credit would be detrimental to the
best interests of the Bank, including an explanatory statement of why it would
be detrimental to the Bank’s best interests;

(ii) The Bank’s position would be improved thereby, including an explanatory
statement of how the Bank’s position would be improved; and

(iii) An appropriate workout plan has been developed and will be implemented in
conjunction with the additional credit to be extended.

(d) The signed certification shall be made a part of the meeting minutes of the
Board or its designated committee and a copy of the signed certification shall
be retained in the borrower’s credit file.

(e) Any additional extensions of credit to classified borrowers made under this
provision shall be reported at 90-day intervals with the other reporting
requirements set forth in this ORDER. At a minimum, the 90-day reports shall
include the name of the classified borrower, the amount of additional credit
extended, and the total outstanding balance of credit extended to the classified
borrower.

 

14



--------------------------------------------------------------------------------

CONCENTRATIONS OF CREDIT

8. (a) Within 90 days from the effective date of this ORDER, the Bank shall
perform a risk segmentation analysis and develop a plan with respect to the
concentrations of credit listed on the Concentrations page(s) of the Report. The
analysis and plan should incorporate applicable guidance set forth in Guidance
on Concentrations in Commercial Real Estate Lending, Sound Risk Management
Practices, FIL-104-2006 (Dec. 12, 2006). Concentrations should be identified by
product type, geographic distribution, underlying collateral, or other asset
groups which are considered economically related, and in the aggregate represent
a large portion of the Bank’s Tier 1 Capital and reserve for ALLL. A copy of
this analysis and plan shall be provided to the Supervisory Authorities. The
plan and its implementation shall be in a form and manner acceptable to the
Supervisory Authorities at the initial review and at subsequent examinations
and/or visitations.

(b) Within 90 days from the effective date of this ORDER, the Bank shall develop
and submit for review a written plan for systematically reducing and monitoring
the Bank’s Revolving 1-4 Family Residential Property Loans concentration of
credit identified in the Report to an amount which is commensurate with the
Bank’s business strategy, management expertise, size, and location
(“Concentration Reduction Plan”).

(c) The Concentration Reduction Plan shall include, but not be limited to:

(i) Dollar levels and percent of total capital to which the Bank shall reduce
each concentration;

 

15



--------------------------------------------------------------------------------

(ii) Timeframes for achieving the reduction in dollar levels in response to the
paragraph above;

(iii) Provisions for controlling and monitoring of Revolving 1-4 Family
Residential Property Loans, including plans to address the rationale for
Revolving 1-4 Family Residential Property Loan levels as they relate to growth
and capital targets, segmentation, and testing of the Revolving 1-4 Family
Residential Property Loan portfolio to detect and limit concentrations with
similar risk characteristics; and

(iv) Provisions for the submission of monthly written progress reports to the
Board for review and notation in minutes of the Board meetings.

(d) The Concentration Reduction Plan shall be submitted to the Supervisory
Authorities for non-objection or comment. Within 30 days from receipt of
non-objection or any comments from the Supervisory Authorities, and after
incorporation and adoption of all comments, the Board shall approve the
Concentration Reduction Plan, which approval shall be recorded in the Board
meeting minutes. Thereafter, the Bank shall implement and fully comply with the
Concentration Reduction Plan.

ALLOWANCE FOR LOAN AND LEASE LOSSES

9. Within 60 days from the effective date of this ORDER, the Board shall review
the adequacy of the ALLL and establish a comprehensive policy for determining
the adequacy of the ALLL. For the purpose of this determination, the adequacy of
the ALLL shall be determined

 

16



--------------------------------------------------------------------------------

after the charge-off of all loans or other items classified “Loss”. The policy
shall provide for a review of the ALLL at least once each calendar quarter. Said
review shall be completed in time to properly report the ALLL in the quarterly
Consolidated Reports of Condition and Income. The review shall focus on the
results of the Bank’s internal loan review, loan and lease loss experience,
trends of delinquent and non-accrual loans, an estimate of potential loss
exposure of significant credits, concentrations of credit, and present and
prospective economic conditions. The review should include a review of
compliance with ASC 450 (Topic 450, “Contingencies”) and ASC 310-10-35 (Section
35, “Subsequent Measurement General,” of Subtopic 310-10). The policy shall
adhere to the guidance set forth in the Interagency Policy Statement on the
Allowance for Loan and Lease Losses, FIL-105-2006 (Dec. 13, 2006). A deficiency
in the ALLL shall be remedied in the calendar quarter it is discovered, prior to
submitting the next Consolidated Report of Condition and Income, by a charge to
current operating earnings. The Board meeting minutes for the meeting at which
such review is undertaken shall indicate the results of the review. The Bank’s
policy for determining the adequacy of the ALLL and its implementation shall be
satisfactory to the Supervisory Authorities as determined at the initial review
and at subsequent examinations and/or visitations.

ASSET/LIABILITY POLICY

10. (a) Within 90 days from the effective date of this ORDER, the Board shall
review and revise, as necessary, the Bank’s written policy and procedures for
managing interest rate risk, taking into consideration examination findings. At
a minimum, the policy shall include:

(i) Establishment of appropriate systems to identify, measure, and monitor
interest rate risk over various time horizons;

 

17



--------------------------------------------------------------------------------

(ii) Specific risk limits and parameters;

(iii) Strategies to reduce and manage interest rate risk;

(iv) A system for monitoring and reporting risk exposures to the Board;

(v) Designation of the oversight responsibility and authority for managing risk;
and

(vi) A system for internal controls, review, and audit to ensure the integrity
of the overall risk management process.

(b) At least quarterly, the Bank shall analyze and measure its level of interest
rate risk exposure. The level of exposure shall be maintained within the limits
set forth in the interest rate risk policy. The Bank’s interest rate risk
position shall be reported to the Board at least quarterly. All exceptions to
policy guidelines shall be approved by the Board, and applicable minutes shall
address, in detail, the Bank’s interest rate risk posture, areas of
noncompliance with the policy, and strategies to be employed to bring the Bank
into compliance with established policy parameters.

(c) In addition, the Bank shall ensure compliance with the Joint Agency Policy
Statement on Interest Rate Risk, FIL-52-1996 (June 26, 1996), and Financial
Institution Management of Interest Rate Risk, FIL-2-2010 (Jan. 20, 2010).

(d) Such policies shall be satisfactory to the Supervisory Authorities at the
initial review and at subsequent examinations and/or visitations.

 

18



--------------------------------------------------------------------------------

BUDGET

11. (a) Within 60 days from the effective date of this Order, the Bank shall
implement a written plan and a comprehensive budget for all categories of income
and expense for the calendar year ending 2012. The plan and budget required by
this paragraph shall include formal goals and strategies, consistent with sound
banking practices, and take into account the Bank’s other written policies in
order to improve the Bank’s net interest margin, increase interest income,
reduce discretionary expenses, control overhead, and improve and sustain
earnings of the Bank. The plan shall include a description of the operating
assumptions that form the basis for, and adequately support, major projected
income and expense components. Thereafter, the Bank shall formulate such a plan
and budget by November 30 of each subsequent year and submit the plan and budget
to the Supervisory Authorities for review and comment by December 15 of each
subsequent year. The plan and budget required by this ORDER shall be acceptable
to the Supervisory Authorities at the initial review and at subsequent
examinations and/or visitations.

(b) On a monthly basis, the Board shall evaluate the Bank’s actual performance
in relation to the plan and budget required by this ORDER and shall record the
results of the evaluation, and any actions taken by the Bank, in the minutes of
the Board meeting at which such evaluation is undertaken. The actual performance
compared to the budget shall be submitted to the Supervisory Authorities with
the quarterly progress reports required by this ORDER.

 

19



--------------------------------------------------------------------------------

STRATEGIC PLAN

12. (a) Within 90 days from the effective date of this ORDER, the Bank shall
prepare and submit to the Supervisory Authorities an acceptable written
business/strategic plan covering the overall operation of the Bank. At a minimum
the plan shall establish objectives for the Bank’s earnings performance, growth,
balance sheet mix, liability structure, capital adequacy, and reduction of
nonperforming and underperforming assets, together with strategies for achieving
those objectives. The plan shall also identify capital, funding, managerial, and
other resources needed to accomplish its objectives. Such plan shall
specifically provide for the following:

(i) Goals for the composition of the loan portfolio by loan type including
strategies to diversify the type and improve the quality of loans held;

(ii) Goals for the composition of the deposit base including strategies to
reduce reliance on volatile and costly deposits; and

(iii) Plans for effective risk management and collection practices.

(b) The Board shall approve the business/strategic plan, which approval shall be
recorded in the Board meeting minutes for the meeting at which the
business/strategic plan was approved.

LIQUIDITY AND FUNDS MANAGEMENT

13. (a) Within 60 days from the effective date of this ORDER, the Bank shall
adopt and implement a written plan to improve liquidity, contingency funding,
interest rate risk, and asset liability management.

 

20



--------------------------------------------------------------------------------

(b) The plan shall incorporate the guidance contained in Liquidity Risk
Management, FIL-84-2008 (Aug. 26, 2008). The plan shall provide restrictions on
the use of brokered and internet deposits consistent with safe and sound banking
practices.

(c) A copy of the plan shall be acceptable to the Supervisory Authorities at the
initial review and at subsequent examinations and/or visitations. The Bank shall
adopt, implement, and follow the plan, and its implementation shall be in a form
and manner acceptable to the Supervisory Authorities at the initial review and
at subsequent examinations and/or visitations.

(d) Beginning with the effective date of this ORDER, the Bank’s management shall
review its liquidity position to ensure that the Bank has sufficient liquid
assets or sources of liquidity to meet current and anticipated liquidity needs.
This review shall include an analysis of the Bank’s sources and uses of funds
(cash flow analysis). The results of this review shall be presented to the Board
for review each month, with the review noted in the Board meeting minutes.

BROKERED DEPOSITS

14. Throughout the effective life of this ORDER, the Bank shall not accept,
renew, or rollover any brokered deposit, as defined in 12 C.F.R. § 337.6(a)(2),
unless it is in compliance with the requirements of 12 C.F.R. § 337.6(b) which
governs the solicitation and acceptance of brokered deposits by insured
depository institutions. The Bank shall comply with the restrictions on the
effective yields on deposits as described in 12 C.F.R. § 337.6.

 

21



--------------------------------------------------------------------------------

LOAN REVIEW

15. (a) Within 60 days from the effective date of this ORDER, the Bank shall
review and revise its internal loan review and grading system to provide for the
effective periodic review of the Bank’s loan portfolio in order to identify and
categorize the Bank’s loans, and other extensions of credit which are carried on
the Bank’s books as loans, on the basis of credit quality. Such system and its
implementation shall be satisfactory to the Supervisory Authorities at the
initial review and at subsequent examinations and/or visitations.

(b) Within 90 days from the effective date of this ORDER, the Bank shall
contract for an external loan review, which shall assess the accuracy of the
Bank’s loan grading system, the quality of credit underwriting and
administrative practices, and the correction of documentation weaknesses
identified in the Report. The written findings of the external loan review shall
be submitted to the Supervisory Authorities.

INFORMATION TECHNOLOGY

16. (a) Within 60 days from the effective date of this ORDER, the Bank shall
prepare a written assessment of its information technology (“IT”) systems. This
assessment shall address the findings of the Report with respect to IT systems
and/or operations and information security program and shall include the Bank’s
proposed corrective measures. Management shall implement a tracking system for
all audit and examination exceptions including the source of the exception, the
corrective action required by Supervisory Authorities or recommended or proposed
by auditors or by the Bank, the person responsible for the corrective action,
and the deadline or target date for completion of the corrective action.

 

22



--------------------------------------------------------------------------------

(b) Within 10 days from the completion of the written assessment referenced
above, the Board shall review and approve a written assessment. The written
assessment shall be acceptable to the Supervisory Authorities at the initial
review and at subsequent examinations and/or visitations. The Bank shall adopt
and implement all corrective measures detailed in the assessment.

DISASTER RECOVERY AND BUSINESS CONTINUITY PLAN

17. (a) Within 60 days from the effective date of this ORDER, the Bank shall
develop and implement an enterprise-wide disaster recovery/business continuity
plan that addresses all essential services and operations that are provided by
internal and external sources. The plan shall be acceptable to the Supervisory
Authorities at the initial review and at subsequent examinations and/or
visitations. At a minimum, the disaster recovery/business continuity plan shall
address:

(i) Recovery priorities and procedures;

(ii) Establishment of recovery point and time objectives;

(iii) Determination of when to use alternate sites;

(iv) Notification to employees;

(v) Procedures and standards for performing data backup and maintaining offsite
storage;

(vi) Acquisition of backup equipment, software, and current master file backup;

 

23



--------------------------------------------------------------------------------

(vii) Annual enterprise-wide testing standards and requirements in accordance
with the Federal Financial Institutions Examinations Council’s IT Booklet
entitled “Business Continuity Planning, March 2008”
(http://ithandbook.ffiec.gov/it-booklets/business-continuity-planning.aspx)

(viii) All of the deficiencies regarding the Bank’s current plan as discussed in
the most recent Report of Examination.

(b) Within 30 days from the Bank’s receipt of any comments from the Supervisory
Authorities, the Bank shall revise the disaster recovery/business continuity
plan.

(c) Within 60 days from the Bank’s receipt of any comments from the Supervisory
Authorities, and annually thereafter, the Bank shall test the disaster
recovery/business continuity plan and report the results of the test to the
Board or its designated committee. The test of the plan should include:

(i) Testing of all critical business units and functions;

(ii) The use of historic activity volumes;

(iii) The use of actual backup systems and data files from offsite storage;

(iv) Participation and review by internal audit staff; and

(v) A corrective plan of action for all problems encountered.

(d) The Board shall review, revise as necessary, and approve the disaster
recovery/business continuity plan annually.

 

24



--------------------------------------------------------------------------------

AUDIT PROGRAM

18. (a) Within 90 days from the effective date of this ORDER, the Bank shall
review, revise, adopt and implement a policy for the operation of the Bank in
such a manner as to provide adequate internal routines and controls within the
Bank consistent with safe and sound banking practices. Such policy and its
implementation shall, at a minimum, eliminate and/or correct all internal
routine and control deficiencies as more fully set forth in the Report and shall
be satisfactory to the Supervisory Authorities at the initial review and at
subsequent examinations and/or visitations.

(b) During the life of this ORDER, the Bank shall provide the Supervisory
Authorities with a copy of all external audit reports, management letters, and
qualifications within 10 days from the Bank’s receipt of such report(s). The
Board shall address all findings of the external audit reports at its next
regular meeting after receipt of the reports. Any action or inaction taken as a
result of addressing the reports shall be noted in the minutes of the Board
meeting with each individual member’s vote recorded.

CALL REPORTS

19. Within 30 days from the effective date of this Order, the Bank shall file
amended Consolidated Reports of Condition and Income that shall accurately
reflect the financial condition of the Bank as of March 31, 2011, and that
correct the errors and accomplish the amendments listed in the Report.
Thereafter, during the life of this ORDER, the Bank shall file Consolidated
Reports of Condition and Income that accurately reflect the financial condition
of the Bank as of the end of the period for which the reports are filed,
including any adjustment in the Bank’s books made necessary or appropriate as a
consequence of any official Report of Examination of the Bank from the FDIC or
the Commissioner during that reporting period.

 

25



--------------------------------------------------------------------------------

ASSET GROWTH

20. While this ORDER is in effect, the Bank shall notify the Supervisory
Authorities at least 60 days prior to undertaking asset growth that exceeds 10
percent or more per annum or initiating material changes in asset or liability
composition. In no event shall asset growth result in noncompliance with the
capital maintenance provisions of this ORDER unless the Bank receives prior
written approval from the Supervisory Authorities.

RESTRICTIONS OF CERTAIN PAYMENTS

21. (a) While this ORDER is in effect, the Bank shall not declare or pay
dividends, bonuses, or make any other form of payment outside the ordinary
course of business resulting in a reduction of capital, without the prior
written approval of the Supervisory Authorities. All requests for prior approval
shall be received at least 30 days prior to the proposed dividend or bonus
payment declaration date (or at least 5 days with respect to any request filed
within the first 30 days from the date of this ORDER) and shall contain, but not
be limited to, an analysis of the impact such dividend or bonus payment would
have on the Bank’s capital, income, and/or liquidity positions.

(b) During the term of this ORDER, the Bank shall not make any distributions of
interest, principal or other sums on subordinated debentures, if any, without
the prior written approval of the Supervisory Authorities.

 

26



--------------------------------------------------------------------------------

VIOLATIONS OF LAW, REGULATION, AND CONTRAVENTION OF POLICY

22. Within 30 days from the effective date of this ORDER, the Bank will
eliminate and/or correct all violations of laws, regulations, and/or
contraventions of statements of policy in the Report and shall adopt and
implement appropriate procedures to ensure future compliance with all such
applicable federal and state laws, regulations, and/or statements of policy. The
Bank should assign a high priority to the elimination and/or correction of all
violations of the Bank Secrecy Act, 12 U.S.C. § 1051 et seq. (the “BSA”), or
other issues described in the Report.

INDEPENDENT TESTING

23. Within sixty (60) days of the effective date of this ORDER, and on a regular
basis thereafter, the Bank shall provide for independent testing of its
compliance with the BSA and 31 C.F.R. Chapter X. The initial and regular
independent testing shall be conducted in compliance with, and be consistent
with, the guidance for risk assessments set forth in the Bank Secrecy
Act/Anti-Money Laundering Examination Manual compiled by the Federal Financial
Institutions Examination Council (www.ffiec.gov/bsa_aml_infobase/default.htm).
Such independent testing and its implementation shall be satisfactory to the
Supervisory Authorities at the initial review and at subsequent examinations
and/or visitations.

SHAREHOLDER DISCLOSURE

24. Within 30 days from the effective date of this ORDER, the Bank shall send a
copy of this ORDER, or otherwise furnish a description of this ORDER, to its
parent holding company. The description shall fully describe this ORDER in all
material respects.

 

27



--------------------------------------------------------------------------------

PROGRESS REPORTS

25. Within 30 days from the end of the first quarter following the effective
date of this ORDER, and within 30 days from the end of each quarter thereafter,
the Bank shall furnish written progress reports to the Supervisory Authorities
detailing the form and manner of any actions taken to secure compliance with
this ORDER and the results thereof. Such reports shall include a copy of the
Bank’s Consolidated Reports of Condition and of Income. Such reports may be
discontinued when the corrections required by this ORDER have been accomplished
and the Supervisory Authorities have released the Bank in writing from making
further reports. All progress reports and other written responses to this ORDER
shall be reviewed by the Board and made a part of the appropriate Board meeting
minutes.

OTHER ACTIONS

26. This ORDER shall not bar, stop, or otherwise prevent the FDIC, the
Commissioner, or any other federal or state agency or department from taking any
action against the Bank, the Bank’s current or former institution-affiliated
parties, and/or any of their respective directors, officers, employees, and
agents, including, but not limited to, the imposition of civil money penalties.

 

28



--------------------------------------------------------------------------------

This ORDER shall be effective on the date of issuance.

The provisions of this ORDER shall be binding upon the Bank, its
institution-affiliated parties, and any successors and assigns thereof.

The provisions of this ORDER shall remain effective and enforceable except to
the extent that and until such time as any provision has been modified,
terminated, suspended, or set aside by the Supervisory Authorities.

Issued Pursuant to Delegated Authority

Dated this 1st day of February, 2012.

 

By:

/s/ John P. Henrie

for: Thomas J. Dujenski Regional Director Division of Risk Management
Supervision Atlanta Region Federal Deposit Insurance Corporation

 

29



--------------------------------------------------------------------------------

The North Carolina Commissioner of Banks having duly approved the foregoing
ORDER, and the Bank, through its Board, agree that the issuance of the said
ORDER by the Federal Deposit Insurance Corporation shall be binding as between
the Bank and the Commissioner to the same degree and legal effect that such
ORDER would be binding on the Bank if the Commissioner had issued a separate
order that included and incorporated all of the provisions of the foregoing
ORDER pursuant to the provisions of N.C. Stat. § 53-107.1 (2005).

Dated this 28th day of January, 2012.

 

By:

/s/ Joseph A. Smith, Jr.

Joseph A. Smith, Jr. Commissioner of Banks State of North Carolina

 

30